IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                November 12, 2008
                                 No. 08-60012
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

ROBERT BEJKO; GLIQERI BEJKO; MARSEL BEJKO; ANISA BEJKO

                                            Petitioners

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
          BIA Nos. A98 878 850, A98 878 851, A98 878 852, A98 878 853


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Robert Bejko, Gliqeri Bejko, Marsel Bejko, and Anisa Bejko, all natives
and citizens of Albania, petition this court to review the decision of the Board of
Immigration Appeals (BIA) affirming the denial of their applications for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
The Bejko family argues that the evidence established that they suffered past
persecution because they received numerous threats after two Albanians were
arrested and deported as a result of a physical altercation that occurred at their

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60012

restaurant in Greece. They also contend that they have a well-founded fear of
future persecution because of these threats.
      We conclude that the decision is supported by substantial evidence, and
the evidence in the record does not compel a contrary conclusion. See Gomez-
Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995). Robert Bejko’s testimony does
not establish that any family member was attacked in any way by government
officials or that any physical harm was suffered. The incidents described by the
Bejko family appear to be a personal dispute and do not rise to the level of
persecution. See Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004);
Adebisi v. INS, 952 F.2d 910, 911 (5th Cir. 1992).
      Because the requisite showing for asylum has not been made, the more
stringent standard for proving eligibility for withholding of removal also has not
been met. See Faddoul v. I.N.S., 37 F.3d 185, 188 (5th Cir. 1994). Likewise, the
Bejko family has failed to show that it is more likely than not that any of them
upon returning to Albania would be subjected to torture by a public official or
other person acting in an official capacity. Therefore, eligibility for relief under
the CAT has not been shown. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354
(5th Cir. 2002).
      The petition for review is DENIED.




                                         2